DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . CLAIMS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-12, 15-18 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mirabella (US 20020191744).
Regarding claim 1, Mirabella teaches a method for determining a total radiation dosage received by an electronic component, the method comprising:
employing a radiation generator (a radiation generator of the CT scanner 12)  to expose the electronic component (CT detector of the CT scanner) to an ionizing radiation (x-ray) within a contained environment (truck, 10) of an inspection system; and
measuring a total radiation dosage (the radiation illuminated on the CT detector) received by the electronic component (detector of CT scanner) based on a pre-determined position (the installed position of the CT scanner in the truck) in the contained environment of the inspection system (figure 1).
Regarding claim 2, Mirabella teaches the ionizing radiation comprises X-rays (CT scanner).
Regarding claim 4, Mirabella teaches the plurality of radiation dosages are mapped in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (dose distribution, para 45).
Regarding claim 8, Mirabella teaches a system for determining a total radiation dosage received by an electronic component, the system comprising:

employ a radiation generator 5 to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and
measure a total radiation dosage received by the electronic component 13 based on a pre-determined position in the contained environment of the inspection system (see above).
Regarding claim 9, Mirabella teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 15, Mirabella teaches a computer program product for determining a total radiation dosage received by an electronic component, the computer program product comprising:
a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising:
employing a radiation generator to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and
measuring a total radiation dosage received by the electronic component based on a pre-determined position in the contained environment of the inspection system (see above).
Regarding claim 16, Mirabella teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 21, Mirabella teaches the contained environment is a housing (truck).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-12, 15-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20150071407) in view of Mirabella.

employing a radiation generator 5  to expose the electronic component (x-ray detector) to an ionizing radiation of an inspection system (x-ray system); and
measuring a total radiation dosage (radiation detected by the detector) received by the electronic component 13 based on a pre-determined position in the inspection system (para 33).
However Watanabe fails to teach the contained environment.
Mirabella teaches a contained environment (truck, 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray system of Watanabe with the mobile system as taught by Mirabbela, since it would provide better mobility.
Regarding claim 2, Watanabe teaches the ionizing radiation comprises X-rays 5.
Regarding claim 3, Watanabe teaches subsequent to employing the radiation generator, mapping a plurality of radiation dosages within the contained environment (dose distribution, para 45).
Regarding claim 4, Watanabe teaches the plurality of radiation dosages are mapped in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (dose distribution, para 45).
Regarding claim 5, Watanabe teaches determining a position of the electronic component within the contained environment (para 44).
Regarding claim 8, Watanabe teaches a system for determining a total radiation dosage received by an electronic component, the system comprising:
a processor in communication with one or more types of memory, the processor configured to:
employ a radiation generator 5 to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and
measure a total radiation dosage received by the electronic component 13 based on a pre-determined position in the contained environment of the inspection system (see above).

Regarding claim 10, Watanabe teaches the processor is further configured to, subsequent to employ the radiation generator, map a plurality of radiation dosages within the contained environment (see above).
Regarding claim 11, Watanabe teaches the plurality of radiation dosages are mapped in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (see above).
Regarding claim 12, Watanabe teaches the processor is further configured to determine a position of the electronic component within the contained environment (see above).
Regarding claim 15, Watanabe teaches a computer program product for determining a total radiation dosage received by an electronic component, the computer program product comprising:
a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising:
employing a radiation generator to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and
measuring a total radiation dosage received by the electronic component based on a pre-determined position in the contained environment of the inspection system (see above).
Regarding claim 16, Watanabe teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 17, Watanabe teaches the method further comprises, subsequent to employing the radiation generator, mapping a plurality of radiation dosages in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (see above).
Regarding claim 18, Watanabe teaches the method further comprises determining a position of the electronic component within the contained environment (see above).
Regarding claim 21, Watanabe teaches the contained environment is a housing (a room).
Claim(s) is/are rejected under 35 U.S.C. 102a1 as being anticipated by 
Claim 1-6, 8-12, 15-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (US 20020131552) in view of Mirabella.

Regarding claim 1, Nishizawa teaches a method for determining a total radiation dosage received by an electronic component, the method comprising:
employing a radiation generator 201a  to expose the electronic component to an ionizing radiation of an inspection system (therapy system); and
measuring a total radiation dosage (radiation detected by the detector) received by the electronic component 205 based on a pre-determined position of the inspection system (para 42).
However Watanabe fails to teach the contained environment.
Mirabella teaches a contained environment (truck, 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray system of Watanabe with the mobile system as taught by Mirabbela, since it would provide better mobility.
Regarding claim 2, Nishizawa teaches the ionizing radiation comprises X-rays (para 36).
Regarding claim 3, Nishizawa teaches subsequent to employing the radiation generator, mapping a plurality of radiation dosages within the contained environment (dose distribution, para 24).
Regarding claim 4, Nishizawa teaches the plurality of radiation dosages are mapped in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (dose distribution, para 42).
Regarding claim 5, Nishizawa teaches determining a position of the electronic component within the contained environment (para 42).
Regarding claim 8, Nishizawa teaches a system for determining a total radiation dosage received by an electronic component, the system comprising:
a processor in communication with one or more types of memory, the processor configured to:
employ a radiation generator to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and

Regarding claim 9, Nishizawa teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 10, Nishizawa teaches the processor is further configured to, subsequent to employ the radiation generator, map a plurality of radiation dosages within the contained environment (see above).
Regarding claim 11, Nishizawa teaches the plurality of radiation dosages are mapped in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (see above).
Regarding claim 12, Nishizawa teaches the processor is further configured to determine a position of the electronic component within the contained environment (see above).
Regarding claim 15, Nishizawa teaches a computer program product for determining a total radiation dosage received by an electronic component, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising: employing a radiation generator to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and measuring a total radiation dosage received by the electronic component based on a pre-determined position in the contained environment of the inspection system (see above).
Regarding claim 16, Nishizawa teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 17, Nishizawa teaches the method further comprises, subsequent to employing the radiation generator, mapping a plurality of radiation dosages in two-dimensional (2D) or three-dimensional (3D) space within the contained environment (see above).
Regarding claim 18, Nishizawa teaches the method further comprises determining a position of the electronic component within the contained environment (see above).
Regarding claim 21, Nishizawa teaches the contained environment is a housing (a room).
Claim(s) 1-2, 6-9, 13-16, 19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tajima et al. (US 20150257723).

employing a radiation generator 14 to expose the electronic component to an ionizing radiation of an inspection system (x-ray system); and
measuring a total radiation dosage received by the electronic component based on a pre-determined position of the inspection system (para 23).
However Watanabe fails to teach the contained environment.
Mirabella teaches a contained environment (truck, 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray system of Watanabe with the mobile system as taught by Mirabbela, since it would provide better mobility.
Regarding claim 2, Tajima teaches the ionizing radiation comprises X-rays 14.
Regarding claim 6, Tajima teaches subsequent to measuring a total radiation dosage, determining whether the electronic component has reached a threshold limit of radiation dosage (para 23).
Regarding claim 7, Tajima teaches ending the radiation employed by the radiation generator, based on whether the electronic component has reached the threshold limit (para 23).
Regarding claim 8, Tajima teaches a system for determining a total radiation dosage received by an electronic component, the system comprising: a processor in communication with one or more types of memory, the processor configured to: employ a radiation generator to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and measure a total radiation dosage received by the electronic component based on a pre-determined position in the contained environment of the inspection system (see above).
Regarding claim 9, Tajima teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 13, Tajima teaches the processor is further configured to, subsequent to measure a total radiation dosage, determine whether the electronic component has reached a threshold limit of radiation dosage (see above).

Regarding claim 15, Tajima teaches a computer program product for determining a total radiation dosage received by an electronic component, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising: employing a radiation generator to expose the electronic component to an ionizing radiation within a contained environment of an inspection system; and measuring a total radiation dosage received by the electronic component based on a pre-determined position in the contained environment of the inspection system (see above).
Regarding claim 16, Tajima teaches the ionizing radiation comprises X-rays (see above).
Regarding claim 19, Tajima teaches the method further comprises, subsequent to measuring a total radiation dosage, determining whether the electronic component has reached a threshold limit of radiation dosage (see above).
Regarding claim 21, Tajima teaches the contained environment is a housing (a room).
Claims 6-7, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tajima.
Regarding claims 6, 13 and 19 Watanabe fails to teach subsequent to measuring a total radiation dosage, determining whether the electronic component has reached a threshold limit of radiation dosage.
The threshold limit is known (see Tajima para 23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the dosimeter of Watanabe with the threshold limit as taught by Tajima, since it would provide better dose measurement.
Regarding claims 7 and 14, Tajima teaches ending the radiation employed by the radiation generator, based on whether the electronic component has reached the threshold limit (para 23).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884